            Case 1:21-cv-01148-UNA Document 3 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT                              FILED
                             FOR THE DISTRICT OF COLUMBIA                              MAY 27 2021
                                                                                  Clerk, U.S. District & Bankruptcy
LUTHER STAPLETON,                              )                                  Court for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )          Civil Action No. 1: 21-cv-01148 (UNA)
                                               )
PEOPLE OF CALIFORNIA, et al.,                  )
                                               )
               Defendants.                     )


                                   MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the court is

required to dismiss a case “at any time” if it determines that the action is frivolous.

       The court has reviewed the plaintiff’s complaint and exhibits, keeping in mind that a

complaint filed by a pro se litigant is held to a less stringent standard than that applied to a formal

pleading drafted by a lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even a pro se

litigant, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987); see also Yellen v. U.S. Bank, 301 F. Supp. 3d 43, 47 (D.D.C. 2018).

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and

plain statement of the grounds upon which the court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for

the relief the pleader seeks. Fed. R. Civ. P. 8(a).

       This complaint utterly fails to meet even the minimal pleading set forth in Rule 8(a). It is

illogical, incoherent, and filled with the sort of “fantastic or delusional scenarios,” Neitzke v.
                                                      1
          Case 1:21-cv-01148-UNA Document 3 Filed 05/27/21 Page 2 of 2




Williams, 490 U.S. 319, 328 (1989), warranting dismissal under 28 U.S.C. § 1915(e)(2)(B)(i).

More, it “is patently insubstantial, presenting no federal question suitable for decision.” Caldwell

v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) aff'd, 455 F. App'x 1 (D.C. Cir. 2011) (per

curiam) (quoting Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009)). No defendant

should “be forced to spend time and energy in attempting to decipher plaintiff's utterly confusing

and lengthy pleading.” Hamrick v. United States, No. 08-1698, 2009 WL 8747880, at *1 (D.D.C.

Jan. 30, 2009) (footnote omitted).

       Consequently, this case will be dismissed.           A separate order accompanies this

memorandum.




                                                       TREVOR N. McFADDEN
Dated: 5/27/2021                                       United States District Judge




                                                 2
